DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A, as set forth in the Office Action dated March 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A is entirely withdrawn. Claim 3, directed to the nonelected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed August 10, 2021, with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a fuel cell vehicle comprising, among additional limitations, 
a fuel cell unit including:
a hydrogen injector configured to open when a current larger than or equal to a predetermined current threshold is supplied to the hydrogen injector, and 
a controller programmed to control the current which is supplied to the hydrogen injector such that the current supplied to the hydrogen injector follows a target current value; and
an auxiliary battery different from the fuel cell unit and configured to supply electric power to the hydrogen injector and a prescribed auxiliary;
a high-voltage battery different from the fuel cell unit and having an output voltage which is higher than an output voltage of the auxiliary battery; and 
a voltage converter configured to step down the output voltage of the high-voltage battery and supply electric power to the auxiliary battery,
wherein the controller is programmed to increase the target current valve to a level where the current supplied to the hydrogen injector does not fall below the current threshold to keep the hydrogen injector open when the controller detects at least one of a first start 
wherein the controller is further programmed to not to increase the target current valve when an output voltage of the voltage convert exceeds the output voltage of the auxiliary battery.
The closest prior art is considered to be Mizuno (US PGPub 2011/0003221) and further in view of Morita el al. (US PGPub 2014/0141345) and Tanaka (US PGPub 2020/0164766, with a foreign priority date of August 14, 2017).
Regarding Claim 1, Mizuno discloses in Fig. 1 a fuel cell vehicle ([0016]) comprising, among additional limitations,
a fuel cell unit (20) including ([0016]):
a hydrogen injector (44) ([0021]);
a controller (70) ([0032]); 
an auxiliary battery (52) different from the fuel cell unit (20) ([0027]-[0028]) and a prescribed auxiliary (55) ([0030]).
Mizuno further discloses wherein the hydrogen injector (44) is an electromagnetic driving type on-off valve in which a valve body can directly be driven by an electromagnetic driving force in a predetermined drive cycle to be detached from the valve seat (i.e. opened), thereby regulating a gas flow rate and gas pressure ([0024]). 
Specifically, Mizuno discloses wherein the controller (70) functions as control means for controlling the units of a fuel cell vehicle, such as the fuel gas supply system (40) comprising the hydrogen injector (44) and further discloses wherein the controller (70) determines the 
Thus, because Mizuno discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) to match a target power (i.e. the required power) ([0034]) and further discloses wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]), Mizuno discloses wherein the hydrogen injector (44) is configured to open when a current larger than or equal to a predetermined current threshold is supplied to the hydrogen injector ([0024], [0034], wherein the current larger than or equal to a predetermined current threshold is a current greater than zero).
Moreover, because Mizuno discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) to match a target power (i.e. the required power) ([0034]) and further discloses wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]), Mizuno discloses wherein the controller (70) is programmed to control the current which is supplied to the hydrogen injector (44) such that the current supplied to the hydrogen injector (44) follows a target current value ([0024], [0034], wherein the target value is a value greater than zero required for the hydrogen injector 44 to open so as to supply the amount of hydrogen fuel gas necessary for the fuel cell unit 20 to generate an amount of power that matches the target power).

However, Mizuno does not disclose a high-voltage battery different from the fuel cell unit and having an output voltage which is higher than an output voltage of the auxiliary battery; and a voltage converter configured to step down the output voltage of the high-voltage battery and supply electric power to the auxiliary battery.
Tanaka teaches a fuel cell vehicle ([0013]) comprising a fuel cell unit (1), a first battery different from the fuel cell unit (21 of 2) and a second battery different from the fuel cell unit (22 of 2) ([0014]-[0015]) in order to successfully provide power from the outside (not generated power of the fuel cell unit 1 itself) to an auxiliary machine of the fuel cell unit (1) until autonomous power supply becomes possible after starting the fuel cell unit ([0003]-[0004]).
The Examiner notes that the instant specification discloses a fuel cell vehicle (2) comprising a fuel cell unit (10), a high-voltage battery (3), a voltage converter (4, 5), and an auxiliary battery (20),wherein the fuel cell unit (10) and the high-voltage battery (3) supply power for driving a drive motor (7) of the electric vehicle (2) and the auxiliary battery (20) supplies electric power to auxiliaries (23, 24, 25, 26, etc.) ([0015]). 
Specifically, the instant specification discloses wherein in the fuel cell vehicle (2), even when an output voltage of the auxiliary battery (20) temporarily decreases due to startup of the auxiliaries (23, 24, 25, 26, etc.), and, as a result, the supply current becomes far lower than the target valve because of delay in feedback control, a sufficient current to keep the valve open is supplied to a hydrogen injector (12) of the fuel cell unit (10) ([0007]) and further even when an 
Thus, while it would have been obvious to one of ordinary skill in the art to implement a second battery different from the fuel cell unit of modified Mizuno, as taught by Tanaka, in order to in order to successfully provide power from the outside to an auxiliary machine of the fuel cell unit until autonomous power supply becomes possible after starting the fuel cell unit, the skilled artisan would have not found it obvious to specifically implement a high-voltage battery different from the fuel cell unit of modified Mizuno and having an output voltage which is higher than an output voltage of the auxiliary battery of modified Mizuno and a voltage converter configured to step down the output voltage of the high-voltage battery and supply electric power to the auxiliary battery of modified Mizuno, as called for in the claimed invention, as such a configuration was neither recognized nor suggested by the prior art and therefore the skilled artisan would not have been motivated or have had reasonable expectation that such would successfully supply a sufficient current to the hydrogen injector to keep the valve open even during a delay in feedback control and further reduces the consumption of excess electric power, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “an auxiliary battery different from the fuel cell unit, a high-voltage battery different from the fuel cell unit and having an output voltage which is higher than an output voltage of the auxiliary battery; and a voltage converter configured to step down the 
Claims 3-5 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 4, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 10, 2021